In an action maintained upon statements of the parties (CPLR 3031 et seq. [New York Simplified Procedure for Court Determination of Disputes]) to recover for services performed, plaintiff appeals, as limited by its notice of appeal and its brief, from so much of an order of the Supreme Court, Kings County, dated June 6, 1973, as denied the branch of its motion which sought summary judgment and to preclude defendant from introducing certain evidence at trial. Upon oral argument of this appeal, leave to take this appeal was granted (see CPLR 3037). Order modified, on the law, (1) by striking the first and second decretal paragraphs thereof and (2) by substitutting therefor a paragraph (a) granting plaintiff’s motion for summary judgment to the extent of the matter set forth in its statement (by stipulation, its previous complaint in this action is its statement) and to the further extent of dismissing paragraphs “ 1 ”, “ 2 ” and “ 3 ” of defendant’s answering statement (interposed pursuant to the same stipulation), (b) denying said motion in all other respects and (c) directing that entry of judgment is stayed pending determination of the issues raised in the counterclaim (pars. “ 4 ” through “ 6 ” of said answering statement), which issues are hereby ordered to be tried peremptorily at the November Term of the Supreme Court, Kings County. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to appellant. In our view, there exist no genuine issues of fact which preclude the granting of summary judgment in favor of plaintiff on its cause of action. The issues arising out of defendant’s counterclaim should be tried at the November Term of the Supreme Court, 'Kings County. On the record before us, we express no opinion on the question of whether, in view of the statements contained in the invoices, defendant is precluded from maintaining the cause of action set forth in its counterclaim. Rabin, P. J., Hopkins, Christ and Brennan, JJ., concur; Shapiro, J., not voting.